Citation Nr: 0817721	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  02-14 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which denied the benefit sought on 
appeal.   

The Board remanded the case to the RO in June 2004 and again 
in November 2007.  The veteran and his spouse testified 
before the undersigned at a March 2008 Travel Board hearing.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to service connection for PTSD 
due to traumatic experiences in service in Vietnam during 
that war.  The Board has reviewed the claims file and 
determined that further development is necessary prior to 
adjudicating the veteran's claim.  

Entitlement to service connection for PTSD requires (1) 
medical evidence establishing a diagnosis of the condition in 
accordance with the provisions of 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f) (2007); Cohen v. Brown, 10 
Vet. App. 128 (1997).  

Evidence of an in-service stressor, the evidence necessary to 
establish that the claimed stressor occurred, varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy." See 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. 3.304(d).

If it is determined through military citation or other 
supporting evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence.  If so, no further development or corroborative 
evidence will be deemed necessary.  See 38 C.F.R. § 3.304(f).  

If a determination is made that the veteran did not "engage 
in combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
evidence in support of the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Once independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event. 
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997) (in requiring corroboration of 
every detail, including the veteran's personal participation, 
VA defined "corroboration" too narrowly).  In sum, the 
veteran's presence with his unit at a time when his unit is 
attacked tends to show that that the veteran experienced such 
attack personally, without specifically showing his personal 
participation. Id.; see also Pentecost.  

The record reflects that the veteran has been diagnosed with 
PTSD.  The veteran's service personnel records are negative 
for any decoration or award signifying combat; and his 
military occupational specialty (MOS) was that of a wheeled 
vehicle mechanic.  The veteran's service personnel records do 
not demonstrate unambiguously that the veteran engaged in 
combat.  Therefore further corroborative evidence of the 
claimed stressors would be necessary under the above 
criteria.  

The veteran testified and submitted statements that during 
service in Vietnam he was exposed to several stressors 
responsible for his PTSD.   Some of these events-ones for 
which the Board finds some general corroborative evidence-
are described below.

In statements the veteran made regarding stressors, he stated 
that he arrived in DaNang in August 1968.  Shortly after 
that, he was injured when he heard a mortar round and dove 
for cover.  In doing that he hit his head and was injured.  
This was during the "mini-Tet" or "Third Offensive" that 
began in mid-August 1968.  He stated that he lived in a 
bunker for three weeks while the enemy attacked at times with 
mortar and rocket fire daily and nightly.  

The veteran also stated that heavy shelling of DaNang 
occurred between November 16 and 25, 1968.  Two places near 
him took direct hits.  Camp Horn was located at the harbor 
and a direct hit was taken to facilities on the other side of 
the harbor very close by.  He indicated that the command post 
and the MARS station contained in  another part of the 
building in which he worked took direct hits.  This was three 
doors down from the motor pool where he worked.

The veteran stated that in his main job as a mechanic he 
accompanied convoys in Vietnam.  During some trips the 
convoys were attacked.  While on a convoy trip to Dong Ha, 
the convoy was ambushed at Hai Von Pass.  He participated in 
firing back at the enemy for more than two hours.  He 
experienced similar episodes enroute from Quang Ngai to Chu 
Lai with convoys while going through Mong Yong Pass.

In traveling to places required by his work, the veteran once 
caught a ride on a river patrol boat from Quang Tri to Hue.  
During that trip south, the boat drew fire from the river 
bank.  Another time the veteran received a ride back to 
DaNang on a plane transporting prisoners.  During that trip 
an American soldier threw an enemy soldier from the plane 
into the water where he apparently died.

In Quang Ngai, the veteran witnessed a young Vietnamese boy 
drop a grenade into a gas tank and explode.  Lastly, the 
veteran stated that while in Vietnam he witnessed many body 
bags containing bodies.

The Veteran's DD Form 214 shows that he had one year and 
seven months of foreign service with USARPAC (U.S. Army 
Pacific).  Decorations included some signifying service in 
Vietnam.  The veteran's service personnel records include the 
record of assignments, which shows that on June 21, 1968 the 
veteran was enroute to USARPAC.  Beginning August 5, 1968, 
his principal duty was wheeled vehicle mechanic and he was 
part of the 29th Civil Affairs Co, USARPAC.  On March 4, 
1970, he was enroute from Vietnam to CONUS (Continental 
United States).

In its attempt to verify the veteran's in-service stressors, 
in May 2005 the RO submitted a request to the Armed Services 
Center for Unit Records Research or (USASCURR), now known as 
the U.S. Army Joint Services and Research Center (JSRRC).  
The RO notified that organization that the veteran had been 
assigned to the 29th Civil Affairs Co. in Vietnam from July 
29, 1968 to March 5, 1970.  The RO requested confirmation of 
an attack on a convoy at Hai Von Pass and Mong Yong Pass 
during the period from October to December 1968.  The RO also 
requested confirmation of mortar and rocket attacks at 
DaNang, including Camp Horn for the period from November 16 
to 25, 1968.

In its September 2005 reply, the USASCURR documented: 

(1) That DaNang Air base received incoming rockets and mortar 
fire on September 29, 1968.  USASCURR was unable to document 
shelling at Camp Horn, DaNang from November 16 to 25, 1968;  

(2) That on the evening of October 31, 1968, elements of the 
1st Battalion, 44th Artillery at Hai Van Pass came under 
ground attack.  Elements of that unit had a main base located 
in DaNang area along with the 29th Civil Affairs Co.  Also on 
that date, the enemy fired a heavy machine gun at a Marine 
truck at Hai Van Pass. 

(3)  That during the week ending November 16, 1968, in Thua 
Thien Province, where Hai Van Pass was located along Highway 
#1, as well as other southern provinces of the 1st Corps 
Tactical Zone (Quang Nam Province in which DaNang is 
located), most of the enemy activity was carried out under 
the form of mining busses, bridges, and culverts along 
National Highway #1, but there were only minor casualties 
resulting from these actions.

In addition to the USASCURR documents, the claims file also 
contains copies of documents titled "Command Chronology" 
for III Marine Amphibious Force (MAF) for the months of 
September 1968 and November 1968.  These two documents show 
that attached units included the 29th Civil Affairs Company.  

The September 1968 Command Chronology documented a number of 
events involving attacks by the enemy.  Among them, it 
documented that several attacks by fire and an enemy ambush 
of a 107 truck convoy were reported in the Phu Loc area 
between September 18 to 20, 1968.  Also, enemy sappers 
persisted in attempting to deny the use of the Cua Viet River 
by firing on naval patrol craft from the banks, and by a 
series of mining incidents.  

The November 1968 Command Chronology documented that the 
enemy continued to harass friendly forces using the Cua Viet 
River during that month.  There was an increased offensive 
action against DaNang between November 16 and 20, 1968.  
Subsequent to this, both DaNang Airbase and the Deep Water 
Pier received incoming rocket fire in conjunction with 
attacks by fire and light ground attacks elsewhere throughout 
the southern DaNang.  Heavy fighting lasted throughout 
November 17, resulting in 305 enemy killed.  

During the week of November 17 to 23, installations in DaNang 
city area received incoming rocket or mortar fire.  Targets 
included the DaNang Airbase, Force Logistic Command, 1st 
Marine Division Headquarters, and an ARVN ammunition storage 
area adjacent to III MAF Headquarters in the DaNang East 
area.

These Command Chronologies for September and November 1968 
list numerous episodes of combat-related encounters with 
enemy forces in the DaNang general area, consistent with the 
veteran's claimed stressor events.  The veteran has also 
submitted several apparently internet-published, aerial-
perspective pictures, which are annotated specifying 
locations of various military installations next to the Song 
Han River in DaNang.  These appear to indicate a close 
proximity of an ARVN camp to Camp Horn, and to 
"Headquarters" for III MAF, where the veteran stated that 
he was located.

The veteran has submitted a collection of letters sent home 
from Vietnam.  These letters substantiate that the veteran 
had to do a lot of traveling in his job in the motor pool as 
part of the 29th Civil Affairs.  In the letters he indicates 
that he was located at Camp Horn, and that he had to travel 
to a location that was fourteen miles from North Vietnam at 
one time to work on a truck; and that he would be flying up 
there every month to examine trucks there.  The veteran 
mentions more than once about having to sleep in a bunker at 
times, presumably due to enemy attacks.  

In one letter, he told his parent that bombing was going on 
everywhere; that they were on alert for three or four nights; 
that DaNang was hit the other night; and that as a result he 
had to sleep in the bunker, or rather napped. 

In this case, the above discussed service records do not 
specifically identify the veteran as being in any particular 
situation he described.  Consistent with Pentecost,  however, 
because he was assigned to a unit attached to the III MAF in 
the DaNang area during the period when the numerous episodes 
described above happened, and because of his military duties 
as a mechanic, all of this strongly suggests that he was, in 
fact, exposed to at least one or more of the stressors 
claimed.  His contemporaneous letters further tend to support 
the claimed stressors.

Because the veteran has been diagnosed with PTSD, which might 
be linked to one or more of his claimed stressors, the 
veteran must be accorded a VA examination to determine 
whether a diagnosed PTSD is linked to any verified stressors.





Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination by a psychiatrist in order to 
determine whether the veteran has PTSD (or 
some other psychiatric disorder) related a 
verified stressor incident during service.  
The claims folder and a copy of this 
Remand must to be made available to and 
reviewed by the examiner in conjunction 
with the examination; and the examiner 
should acknowledge such review in the 
examination report.  All necessary tests 
should be conducted, and the examiner must 
rule in or exclude a diagnosis of PTSD.  

Inform the examiner of the stressors 
designated as verified, and that only the 
verified stressor(s) may be used as a 
basis for a diagnosis of PTSD.  The Board 
finds that these include the following:

a.  Shortly after arriving in DaNang in 
August 1968, he experienced several 
close-by enemy attacks by mortar and 
rocket fire during the "mini-Tet" or 
"Third Offensive" requiring him to 
sleep in a bunker multiple times;    
 
b.  Heavy shelling of DaNang occurred 
between November 16 and 25, 1968, and 
two places near his location at Camp 
Horn received direct hits, including 
another part of the building in which 
he worked; 

c.  While accompanying convoys in his 
role as mechanic, the convoy was 
attacked and he participated in firing 
back for more than two hours.  Attacks 
occurred while on convoy trips to Dong 
Ha, at Hai Von Pass, and while enroute 
with convoys from Quang Ngai to Chu Lai 
while going through Mong Yong Pass;
 
d.  While being given a ride on a river 
patrol boat from Quang Tri to Hue, that 
boat drew enemy fire from the river 
bank;  
 
e.  The veteran witnessed many body 
bags containing bodies.

If a diagnosis of PTSD is deemed 
appropriate, the psychiatrist should 
specify whether one or more stressors 
found to be established by the record was 
sufficient to produce the post-traumatic 
stress disorder, and whether there is a 
link between the current symptomatology 
and one or more verified inservice 
stressors.  A complete rational of any 
opinion expressed should be included in 
the examination report.

2.  Thereafter, following any additional 
development deemed appropriate, 
readjudicate the claim currently in 
appellate status, to include consideration 
of 38 U.S.C.A. § 1154(b), if appropriate.  
If the determination remains unfavorable 
to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



